HEAD, J.
The judgment against the garnishee (appellant) was clearly erroneous. It answered denying indebtedness. Plaintiff contested the answer, and an issue was made up and tried by the court without a jury. The evidence is without a shadow of conflict that the garnishee was not, in any manner whatever, indebted to the defendant, Nicholson, and had no goods, money or effects belonging to him in its possession. One Johnson, the employer of Nicholson and other hands, procured O. W. Harrison,. as an act of accommodation, to make out his pay-roll for him and pay off his hands. Harrison was, at that time, cashier of the garnishee. The garnishee owed Johnson a sum of money, and when the time came for Harrison, as cashier, to pay it, Johnson made the request to him, as above stated, to make out his pay-roll and pay off his hands for him, out of the money coming to him, Johnson. Harrison did as requested, and handed to Nicholson, and the other hands, the sums owing them, respectively, by Johnson. We suppose, from the argument of appellee’s counsel, that the court acted upon the *123idea that the money paid Nicholson'was a sum of money in the hands of the garnishee, belonging to Nicholson, by reason of the request of Johnson' to Harrison to pay Nicholson the amount for him, which it was thereafter the duty of garnishee to retain to answer the garnishment. Most clearly, such was not true. The money did not become Nicholson’s until it was paid to him. Johnson, not the garnishee, was Nicholson’s debtor. He, by and through Harrison, paid the debt. In legal effect, the payment, so far as concerned the garnishee, was a payment to Johnson of a sum due and owing to him. It was a payment to Johnson’s order, which was the same as payment to him. Upon no principle can the judgment be upheld.
If it had beem otherwise properly rendered, the amount of the judgment is incorrect. The plaintiff’s judgment against Nicholson was for $5.60 and costs, Aug. 12, 1891. The judgment rendered by the circuit court against the garnishee was for $15110 and all costs.
The judgment of the circuit court is reversed, and a judgment will be here rendered discharging the garnishee . ' f
Reversed and rendered.